Exhibit 10.2

 

AG&E HOLDINGS, INC.

 

RETENTION AGREEMENT

 

This AG&E Holdings, Inc. Retention Agreement (this "Agreement”), dated as of
February 20, 2015, is made between AG&E Holdings, Inc. (the "Company") and Renee
Zimmerman ("Executive").

 

1.     Grant of Transaction Bonus. The Company hereby grants Executive a
transaction bonus opportunity (the "Transaction Bonus") equal to $50,000, which
shall be payable to Executive as follows (each instance, a “Change in Control”):
(A) if there is the sale, lease, transfer, conveyance or other disposition, in
one transaction or a series of related transactions, of all or substantially all
of the assets of the Company and its subsidiaries, taken as a whole, then upon
the final liquidation payments made to the Company’s shareholders following the
Change in Control and (B) if there is the sale, transfer, conveyance or other
disposition, in one transaction or a series of related transactions, of all of
the outstanding equity securities, or the merger, consolidation,
recapitalization or reorganization of the Company with another person, in each
case under circumstances in which the holders of the voting power of outstanding
equity securities, immediately prior to such transaction, are no longer, in the
aggregate, the “beneficial owners” (as such term is defined in Rule 13d-3 and
Rule 13d-5 promulgated under the Securities Exchange Act of 1934, as amended),
directly or indirectly through one or more intermediaries, of more than fifty
percent (50%) of the voting power of the outstanding equity securities of the
surviving or resulting corporation or acquirer, as the case may be, then upon
consummation of the Change in Control.

 

2.     Other Conditions. Executive will not be eligible to receive a Transaction
Bonus if. Executive is not continuously employed by the Company through the date
of payment of the Transaction Bonus. To receive the Transaction Bonus, Executive
must execute and return to the Company, within the time frame designated by
Company, an agreement containing a general release and waiver of claims against
the Company, its affiliates and each of their respective officers, directors,
members, managers, partners and shareholders with respect to Executive’s
employment, and other customary terms (e.g., non-disparagement against the
Company, confidentiality of the agreement, etc.), in form and substance
reasonably acceptable to the Company.

 

3.     Transfer and Assignment. Neither the grant nor any right or privilege
under this Agreement may be transferred, assigned, pledged, or hypothecated to
any person or entity, nor be subject to the claim of any creditor of Executive
in any manner.

 

4.     Agreement Exempt from Code Section 409A. This Agreement is intended to be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended, as a
result of providing only for short-term deferrals as set forth in Treasury
Regulation § 1.409A-1(b)(4). Accordingly, payments hereunder will be made no
later than March 14 of the year immediately following the year in which the
Change in Control occurs.

 

5.     Not a Contract for Employment or Service. This Agreement is not a promise
of continued employment or service and nothing herein gives Executive a right to
remain in the employ or service of the Company or any acquiror of the Company
nor does it affect the right of the Company or any acquiror of the Company to
terminate the employment or service of Executive at any time with or without
cause and with or without advance notice, subject to the terms of any employment
or service agreement that may exist between such person and the Company or any
acquiror of the Company. Executive is an employee at at-will.

 

 

 
 

--------------------------------------------------------------------------------

 

 

6.     Tax Withholding. Payments under this Agreement may be subject to
applicable federal, state and local withholding taxes, FICA and similar charges
and the Company may deduct the amount thereof from any payments required under
this Agreement. Nevertheless, Executive remains ultimately responsible for the
payment of any and all taxes applicable to income or proceeds Executive may
receive or be deemed to have received under this Agreement, and Executive will
indemnify the Company for any liability as a result of any failure of Executive
to pay such taxes.

 

7.     Entire Agreement. This Agreement constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and there are no
agreements, understandings, restrictions, representations or warranties among
Executive and the Company other than those as set forth or provided for herein.
This Agreement shall be binding upon, and inure to the benefit of, and be
enforceable by, the parties hereto and the Company’s successors and permitted
assigns. In the case of the Company, the successors and permitted assigns
hereunder shall include without limitation any successors in interest to the
stock or assets of the Company, whether by merger, sale, liquidation (including
successive mergers, sales or liquidations) or otherwise (each, a “Transfer”).
Before any Transfer, the Company shall confirm in writing (or by operation of
law) assignment and acceptance of its obligations hereunder by the successor in
interest.

 

8.     Governing Law. Any disputes arising under this Agreement will be governed
by and construed in accordance with the laws of the State of Illinois, without
giving effect to any conflict of laws principles (whether of the State of
Illinois or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than the State of Illinois.

 

9.     Confidentiality. The terms of this Agreement are confidential between the
Executive and the Company, and to the extent permitted by law, Executive agrees
not to disclose the terms of this Agreement to any party other than Executive’s
attorneys, accountants, and other professional advisors under a duty of
confidentiality except: (a) to the extent required by law; and (b) by the
Company to prospective investors, lenders or purchasers in connection with a
proposed merger, financing, or sale of the Company's business.

 

10.     Termination. This Agreement will expire on December 31, 2015 if no
Change in Control has taken place before that date.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and Executive have executed and delivered this
Retention Agreement as of the date first set forth above.

 



AG&E HOLDINGS, INC.

EXECUTIVE

 

 

   

 

           

By:

   

Sign: 

            Title:      Print:  





 

 

6106845.4